Citation Nr: 1013174	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a nonunion right wrist navicular fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 1975 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran testified at a February 2010 video-conference 
hearing.

The issue of entitlement to a separate rating for scars, due 
to surgery for service-connected right wrist disability has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and is it referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's right wrist disability is manifested by 
unfavorable ankylosis with grip strength weakness and 
additional functional impairment upon repetitive use.   


CONCLUSION OF LAW

The criteria are met for a 50 percent rating for the 
Veteran's right wrist disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5214 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that in this case the requirements of 
38 U.S.C.A. §§ 5103 and 38 U.S.C.A. § 5103A have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in May 2005 and October 2008 correspondence of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating for residuals of a right 
wrist navicular fracture, to include notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain.  He was provided 
notice of the specific rating criteria for disabilities of 
the wrist in October 2008, and how effective dates are 
determined in October 2008 correspondence.  The claim was 
readjudicated in August 2009.  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  

VA treatment records indicate that the Veteran underwent 
outpatient surgery in October 2008 for removal of a plate in 
his right wrist due to hardware failure.  There is, however, 
no evidence or suggestion that a period of convalescence was 
required following this surgery.  Still, if the Veteran is 
aware of such evidence he should submit those records in 
order to present a claim of entitlement to a temporary 100 
percent disability rating based on surgical or other 
treatment necessitating convalescence.  38 C.F.R. § 4.30 
(2009).

The Veteran was provided the opportunity to meaningfully 
participate in the prosecution of his claim, and did in fact 
participate.  See Washington v Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes 
the Board from addressing the merits of the appeal. 

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a 
decision on the claim at this time.


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected residuals of a right wrist 
navicular fracture.  The Board has found nothing in the 
historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Veteran's right wrist disability is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5214, for ankylosis.  The 
Veteran is right-handed, so his right wrist disability is 
affecting his dominant, i.e., major upper extremity.

Under Diagnostic Code 5214, with ankylosis in any other 
position, except favorable, a 40 percent rating is warranted 
when it affects the major extremity.  With unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation, a 50 percent rating is warranted when it 
affects the major extremity.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hand under 
Diagnostic Code 5125. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking 
the motion, weakened movement, excess fatigability, swelling 
and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In May 1980, the Veteran was granted entitlement to service 
connection for residuals of a nonunion right wrist navicular 
fracture and assigned a 30 percent rating, effective October 
5, 1979.  The Veteran's current claim for an increased 
evaluation for his service-connected right wrist disability 
was received in April 2005.  In an August 2005 rating 
decision, the RO granted a temporary 100 percent disability, 
effective April 6, 2005, based on treatment necessitating 
convalescence and granted a 40 percent disability rating, 
effective June 1, 2005.  The Veteran appealed for a higher 
evaluation.
 
VA examinations conducted in August and December 2005 reveal 
that the Veteran did not have movement in his wrist due to 
total wrist fusion.  The wrist was fused at 0 degrees.  The 
Veteran retained an ability to grasp with his fingers.  

In a March 2006 letter, R. N. Nelson, M.D., stated that the 
Veteran's right wrist disability met the criteria for a 50 
percent evaluation due to his wrist being in an abnormal 
position of palmar flexion.  He indicated that a normal 
position of the wrist for effective grip is in dorsiflexion 
and that the Veteran's wrist was in neutral or below.  He 
reported that the Veteran's wrist was fused in a palmer 
direction that weakens his grip and reduces the effective 
use of his upper extremity.

VA medical reports indicate that in October 2008, the 
Veteran underwent surgery for removal of a plate in his 
right wrist due to hardware failure.  

Three weeks later the Veteran was afforded a VA examination 
in October 2008 to assess the severity of his right wrist 
condition.  The wrist was in a fused posture.  The Veteran 
could oppose the thumb to the index and middle finger.  He 
could not oppose to the ring or small finger.  The wrist was 
fused at 0 degrees of flexion and extension and 10 degrees 
of ulnar deviation.  The Veteran's grip strength was tested.  
The examiner commented that the Veteran's right wrist was 
not fused in a position of functioning.  He reported that 
the grip strength was severely decreased to what one would 
expect given a similarly situated patient who has had a 
fusion, but in a more anatomic position of function which is 
slightly to moderately dorsiflexed.  There was also pain and 
fatigue on repitition of grip of the right wrist.  The 
examiner diagnosed status post right wrist navicular 
fracture with nonunion; status post right wrist fusion three 
years ago with failure of hardware; and post-traumatic 
degenerative joint disease of the right wrist, moderate to 
severe.

The claims file also contains Social Security Administration 
records, noting that the Veteran was found to be 
unemployable as a result of disorders of the back and 
osteoarthritis and allied disorders.

The Veteran testified at the February 2010 videoconference 
hearing that he is unable to move his wrist and that he has 
problems using the right hand for activities such as eating, 
shaving and brushing his teeth.  He did acknowledge that he 
is able to grasp objects with his fingers.

Based on evidence of record, the Board finds that the 
Veteran's right wrist disability meets the criteria for a 50 
percent disability.  The medical evidence indicates that the 
Veteran's right wrist is manifested by unfavorable 
ankylosis.  Although, Dr. Nelson indicated that the 
Veteran's right wrist was ankylosed in a position of palmar 
flexion and the October 2008 VA examiner indicated that the 
wrist was manifested by ulnar deviation, both physicians 
acknowledged that the Veteran's right wrist is not fused in 
a position of functioning with loss of grip strength and 
effective use of his upper extremity.  Furthermore, in 
considering the DeLuca criteria, the VA examiner stated that 
the Veteran's grip strength was severely decreased from 
repetitive use.  As such, the Board finds that repetitive 
use of the wrist causes additional functional impairment 
above and beyond the limitation of motion already 
contemplated by the current 40 percent rating.  Accordingly, 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that a 50 percent evaluation for residuals of a 
nonunion right wrist navicular fracture is warranted.  

The Board has considered the application of 38 C.F.R. § 
4.71a, Diagnostic Code 5125 (2009), for loss of use of the 
hand (amputation) and a 70 percent (major hand) rating.  
However, neither the Veteran's complaints nor the clinical 
evidence demonstrates or approximates a loss of use of the 
right (major) hand.  The Veteran retains the ability to use 
the fingers on his right hand and there is evidence that no 
effective function remains other than that which would be 
equally well served by an amputation stump with a suitable 
prosthetic device.

Furthermore, the Veteran's right wrist disability has not 
interfered with employment beyond that contemplated in the 
50 percent rating assigned.  There also is no showing that 
the Veteran's right wrist disability has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

A 50 percent rating is granted for residuals of a nonunion 
right wrist navicular fracture, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


